EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT Mark L. Yoseloff THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”)is made and entered into as of the 31st day of December, 2008, by and between Shuffle Master, Inc., a Minnesota corporation (the "Company"), and Mark L. Yoseloff (the "Employee"), a resident of the State of Nevada. RECITALS: A. The Company is in the business of developing, manufacturing, distributing and otherwise commercializing gaming equipment, games, and operating systems for gaming equipment and related products and services throughout the United States and in Canada and other countries (the "Business"). B. The Company and Employee want to create a Fixed employment relationship that protects the Company with appropriate confidentiality and non-compete covenants and rewards the Employee for performing his obligations for the full term of this contract or such shorter term as may be created by his earlier termination by the Company or its successors pursuant to this Agreement. C. The Company and employee desire that Employee be employed by the Company on the terms and conditions of this Agreement. D. Nothing contained in this Agreement precludes the Company and Employee from extending, renegotiating, or otherwise modifying Employee's employment relationship by mutual agreement of the Company and Employee. E. The Company and Employee have previously entered into an employment agreement dated February 23, 2004, as amended on June 5, 2007 and July 10, 2008 (the “Previous Agreement”). F. The Company and Employee desired to amend and restate the Previous Agreement solely in order to make changes to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). AGREEMENT In consideration of the mutual promises contained herein, Employee and the Company agree as follows: 1 1. Employment. The Company hereby employs Employee as its Chief Executive Officer and Chairman of the Board of Directors. Employee shall perform the duties of those positions and shall perform such other related duties as the Company's Board of Directors may direct from time to time. Employee's employment with the Company is for the period beginning February 23, 2004 through October 31, 2009, but may be terminated earlier in accordance with the provisions of this Agreement, or extended or otherwise modified by the mutual agreement of Employee and the Company. 2. Salary and Benefits. During the period from February 23, 2004 through October 31, 2009. (a) Employee shall be paid an annual base salary of Four Hundred Thousand Dollars ($400,000.00), paid in the same intervals as other employees of the Company; and (b) for each fiscal year during which Employee is employed through October 31, 2009, Employee will be eligible to receive an executive bonus in accordance with the terms and conditions of the executive bonus program as authorized each year by the Board of Directors of the Company. Employee has received a stock option grant to purchase one hundred sixty-five thousand (165,000) shares of the Company's common stock in accordance with, and subject to, the terms and conditions imposed by the Board of Directors at its February 23rd, 2004 meeting and the Company's Employee Stock Option Plans. This stock option grant will vest and become exercisable in accordance with the terms and conditions imposed by the Board of Directors including the following: A. Fifty-five thousand (55,000) shares will become exercisable the earlier of October 31st 2005 or the date on which the Company's closing stock price has increased by thirty (30) per cent from its closing price on February 23rd 2004. B. Fifty- five thousand (55,000) shares will become exercisable the earlier of October 31st 2005, or the date on which the Company's closing stock price has increased by forty (40) per cent from its closing price on February 23rd 2004. C. Fifty-five thousand (55,000) shares will become exercisable the earlier of April 30`h, 2006, or the date on which the Company's closing stock price has increased by fifty (50) per cent from its closing price on February 23rd, 2004. The Board does not anticipate making additional stock option grants to the Employee during the term of this contract. However, future Stock Option grants to the Employee are at the discretion of the Company's Board of Directors. Employee's salary is set on the expectation that (except for vacation days and holidays) Employee's full time will be devoted to Employee's duties hereunder. In addition, in the event that the Company's shareholders approve a restricted stock plan, the Company's Board of Directors will develop a performance based bonus plan that provides the employee with an opportunity to receive shares of restricted stock.
